Case 1:19-cr-00192-JLS-MJR Document 50 Filed 09/10/21 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

V.

18-CR-244 (JLS) (MJR)
EDWIN COLON, 19-CR-192 (JLS) (MJR)

Defendant.

 

DECISION AND ORDER

Defendant Edwin Colon is charged in a December 18, 2018 indictment with
possession of cocaine with intent to distribute, using and maintaining a drug-
involved premises, and possession of a firearm in furtherance of a drug trafficking
crime. 18-CR-244, Dkt. 15. Colon is also charged, by a subsequent indictment in a
separate criminal case, with failure to appear after pre-trial release and contempt of
court order. 19-CR-192, Dkt. 1. In both cases, United States Magistrate Judge
Michael J. Roemer was designated to hear and determine, and report and
recommend on, all pre-trial proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B).
18-CR-244, Dkt. 17; 19-CR-192, Dkt. 6.

Presently before the Court is Judge Roemer’s joint Report and
Recommendation (“R&R”) and Order addressing the Government’s motion for
joinder, the Government’s request for reciprocal discovery, Colon’s motion to

suppress evidence, Colon’s motion to dismiss certain charges, and Colon’s omnibus
Case 1:19-cr-00192-JLS-MJR Document 50 Filed 09/10/21 Page 2 of 5

discovery demands. For the reasons set forth below, the Court accepts and adopts
Judge Roemer’s recommendations and affirms Judge Roemer’s order.
BACKGROUND

Colon was charged by criminal complaint on June 29, 2018. 18-CR-244, Dkt.
1. Shortly thereafter, Judge Roemer ordered Colon released on conditions. Id.
Dkts. 5, 6. On December 13, 2018, Colon was charged in a three-count indictment
with possession of cocaine with intent to distribute, using and maintaining a drug-
involved premises, and possession of a firearm in furtherance of a drug trafficking
crime. Jd. Dkt. 15. On March 11, 2019, Colon moved to suppress any physical
evidence recovered from his person, vehicle, or residence on March 1, 2018, as well
as making various discovery demands. Id. Dkt. 22.

Colon subsequently allegedly removed his electronic monitoring device and
absconded from the Western District of New York in March 2019, and a warrant
was issued for his arrest. Id. Dkt. 26. Colon was arrested in Puerto Rico on October
9, 2019, and was extradited back the Western District of New York. Jd. Dkts. 27,
28.

Colon was arraigned on a new indictment in Case No. 19-CR-192 on March 9,
2020, which charged him with failure to appear and contempt of court. 19-CR-192,
Dkts. 1, 7. Shortly thereafter, Colon’s new counsel filed a supplement to the
pending suppression motion in Case No. 18-CR-244, see Dkt. 48—as well asa
motion to dismiss the failure to appear charge and omnibus discovery demands in

the second case, Case No. 19-CR-192, see Dkt. 26. The Government moved to join
Case 1:19-cr-00192-JLS-MJR Document 50 Filed 09/10/21 Page 3of5

the charges in Case No. 18-CR-244 and Case No. 19-CR-192 into a single
indictment. 19-CR-192, Dkt. 24. Judge Roemer heard oral argument on the
pending motions and ordered additional briefing. 18-CR-244, Dkt. 51; 19-CR-192,
Dkts. 32, 33, 34.

On March 31, 2021, Judge Roemer issued a joint R&R and Order, in which he
recommended that Colon’s motions to suppress evidence and to dismiss the failure
to appear charge be denied. See 18-CR-24, Dkt. 58, at 29; 19-CR-192, Dkt. 36, at 29.
Judge Roemer granted the Government’s motion for joinder and resolved the
discovery demands and requests, including granting the Government’s request for
reciprocal discovery. See generally id.

After receiving extensions, Colon objected to the R&R and Order on August
12, 2021. 18-CR-244, Dkt. 62; 19-CR-192, Dkt. 47. Specifically, Colon objected to
Judge Roemer’s recommendation that the motion to suppress be denied and to
Judge Roemer’s order that the cases be joined into a single indictment. Jd. The
Government responded on August 27, 2021. 18-CR-244, Dkt. 64; 19-CR-192, Dkt.
49. Colon did not reply.

DISCUSSION

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim.

P. 59(b)(8). As for non-dispositive matters, the district judge reviews appeals of a
Case 1:19-cr-00192-JLS-MJR Document 50 Filed 09/10/21 Page 4of5

magistrate judge’s order under a clearly erroneous or contrary to law standard.

Fed. R. Civ. P. 72(a); see United States v. Kelly, No. 18-CR-217-A, 2021 WL 1920777,
at *2 (W.D.N.Y. May 13, 2021) (reviewing non-dispositive orders denying motions
for disclosure of certain information under a clearly erroneous or contrary to law

standard of review).

This Court has reviewed Judge Roemer’s R&R and Order, the objections, and
the relevant record in this case. Based on that review, the Court accepts and adopts
Judge Roemer’s recommendations to deny Colon’s motions to suppress and to
dismiss the failure to appear charge. As for Colon’s objections to Judge Roemer’s
order granting the motion for joinder, the Court concludes that Judge Roemer’s
order was not clearly erroneous or contrary to law. Thus, this Court affirms Judge

Roemer’s order.
Case 1:19-cr-00192-JLS-MJR Document 50 Filed 09/10/21 Page5of5

CONCLUSION

For the reasons stated above and in the R&R, the Court DENIES Colon’s
motions to suppress and to dismiss. The Order is otherwise affirmed. If not done
already, the Clerk of Court is directed to take all steps necessary to reflect that 18-

CR-244 and 19-CR-192 are joined together for trial.

The parties shall appear before this Court on September 14, 2021 at 1:30 p.m.

for a status conference to set a trial date.

SO ORDERED.

Dated: September 10, 2021
Buffalo, New York

  
  

  

Ln
JOHN J/SINATRA, JR. /
UNITED STATES DISTRICT J

 
